DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 June 2020 was filed prior to the mailing date of the office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4 and 5 of U.S. Patent No. 10,890,495. Although the claims at issue are not identical, they are not patentably distinct from each other because:
A preamble that describes the purpose or intended use of the claimed invention generally does not limit the claims. See MPEP 2111.02 and 2111.02(II). The preamble as recited in the instant application does not limit the scope of the claim because the preamble of the instant application “[A] pressure sensitive sensor producing method, which is configured to produce a pressure sensitive sensor composed of a cylindrical shape body including therein a hollow portion along a longitudinal direction of the pressure sensitive sensor, and being made of an elastic electrical insulating member, and a plurality of electrode wires arranged in a helical shape along an inner peripheral surface of the cylindrical shape body and arranged in such a manner as to have no contact with each other,” and in the conflicting patent claim 2 recites “A method for manufacturing the pressure-sensitive sensor of claim 1,” where claim 1 recites “a hollow tubular member comprising an elastic insulation; a plurality of electrode wires spaced from one another and held on an inner circumferential surface of the tubular member; and helical ribs formed only on an outer circumferential surface of the tubular member along a longitudinal direction thereof, wherein the electrode wires are helically arranged along the longitudinal direction, wherein a helical direction of the helical ribs of the tubular member is a same as a helical direction of the helically-arranged electrode wires, and wherein a helical pitch of the helical ribs is the same as a helical pitch of the electrode wires.” are having identical structural limitations.  

Further, the claimed limitation in US 10,890,495, claim 1, line 7 “helical ribs formed only on an outer circumferential surface of the tubular member” has been recited in the instant application claim 2, as “while an outer peripheral surface of the cylindrical shape body of the pressure sensitive sensor is formed with a plurality of ribs thereon,”. 

In instant application claim 1, line 9 recites “with an extruding machine with a head, extrusion molding the cylindrical shape body” However, conflicting patent claim 2, line 3 recites “forming the tubular member by extruding the tubular elastic insulation”. It is obvious that a tubular member, as claimed in the patent, can be formed using an extruding machine. Further, the patented claim does not limit to any method to form a tubular member and hence it is obvious that the limitation in the conflicting patent “extruding the tubular elastic insulation” is identical to “extrusion molding the cylindrical shape body.” as recited in the instant application.  

Note: the limitations of both sets of claims are listed with the conflicting portions have been italicized. 
Application 16/894,318
US 10,890,495 (Application 16/167,753)
1. A pressure sensitive sensor producing method, which is configured to produce a pressure sensitive sensor composed of a cylindrical shape body including therein a hollow portion along a longitudinal direction of the pressure sensitive sensor, and being made of an elastic electrical insulating member, and a plurality of electrode wires arranged in a helical shape along an inner peripheral surface of the cylindrical shape body and arranged in such a manner as to have no contact with each other, the method comprising: 







	


with an extruding machine with a head, extrusion molding the cylindrical shape body while running the plurality of electrode wires into that head in such a manner that a periphery of the plurality of electrode wires is coated with the cylindrical shape body; and 

	taking up the cylindrical shape body and the plurality of electrode wires ejected from the extruding machine while rotating the cylindrical shape body and the plurality of electrode wires in a circumferential direction of the pressure sensitive sensor, to thereby arrange the plurality of electrode wires into the helical shape.
1. A pressure-sensitive sensor, comprising: a hollow tubular member comprising an elastic insulation; a plurality of electrode wires spaced from one another and held on an inner circumferential surface of the tubular member; and helical ribs formed only on an outer circumferential surface of the tubular member along a longitudinal direction thereof, wherein the electrode wires are helically arranged along the longitudinal direction, wherein a helical direction of the helical ribs of the tubular member is a same as a helical direction of the helically-arranged electrode wires, and wherein a helical pitch of the helical ribs is the same as a helical pitch of the electrode wires.

2. A method for manufacturing the pressure-sensitive sensor of claim 1, the method comprising: 
	forming the tubular member by extruding the tubular elastic insulation such that the plurality of electrode wires are held on the inner circumferential surface while feeding the plurality of electrode wires at a distance from one another; and 

	extruding the tubular elastic insulation while rotating the tubular elastic insulation in a circumferential direction of the tubular member such that the plurality of electrode wires are helically arranged along the longitudinal direction of the tubular member.
2. The pressure sensitive sensor producing method according to claim 1, wherein the cylindrical shape body of the pressure sensitive sensor is extrusion molded by the elastic electrical insulating member being passed through a space formed between a die of the head and a mandrel in the extruding machine, while an outer peripheral surface of the cylindrical shape body of the pressure sensitive sensor is formed with a plurality of ribs thereon, by an inner peripheral surface of an ejecting side end portion of the die being formed with a plurality of grooves thereon.
4. The method according to claim 2, wherein the tubular elastic insulation is made to flow along grooves engraved on an outer circumferential surface of a mandrel so as to be inclined with respect to an extruding direction and is thereby extruded while being rotated in the circumferential direction.
4. The pressure sensitive sensor producing method according to claim 2, wherein the 2plurality of grooves are being formed in such a manner as to be inclined with respect to the extrusion direction.
5. The method according to claim 3, wherein the tubular elastic insulation is made to flow along grooves engraved on an outer circumferential surface of a mandrel so as to be inclined with respect to an extruding direction and is thereby extruded while being rotated in the circumferential direction.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Claim 9, lines 10-13: “a take-up machine configured to take up the cylindrical shape body and the plurality of electrode wires ejected from the extruding machine while rotating the cylindrical shape body and the plurality of electrode wires in a circumferential direction of the pressure sensitive sensor.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 9, the limitation “while rotating the cylindrical shape body” in line 11 render claim indefinite because it is unclear in the recited method claim how the cylindrical shape body is rotated after ejecting from the extruding machine. As the claim best understood, Fig. 2 of the application (see Fig. 2 below) shows two possible rotations of the electrode 3: one immediately after ejecting from the extruding machine 11 and the second one after exiting from the insertion passages 121 of the water tank 12. It is unclear which rotation applicant claims in the limitation in line 11. Further, claim 6 recites “while rotating the capstan type take-up machine in the circumferential direction” in line 6. If so, how many rotation steps are enabled and how the rotation in line 11 of claim 1 is enabled. Examiner recommends to recite “a capstan type take-up machine” limitation in claim 9 if the cylindrical shape body is rotated using a capstan type take-up machine. 
[AltContent: textbox (rotation 2 ?)][AltContent: arrow][AltContent: textbox (rotation 1 ?)][AltContent: arrow]
    PNG
    media_image1.png
    340
    587
    media_image1.png
    Greyscale


The limitation “by taking up the pressure sensitive sensor with the capstan type take-up machine while rotating the capstan type take-up machine in the circumferential direction of the pressure sensitive sensor to be introduced into the capstan type take-up machine” in claim 6, lines 5-7 is confusing because the limitation in claim 1 lines 10-12 recites “taking up the cylindrical shape body and the plurality of electrode wires ejected from the extruding machine while rotating the cylindrical shape body and the plurality of electrode wires in a circumferential direction of the pressure sensitive sensor,”. It is unclear how the pressure sensitive sensor is further rotating as recited in claim 6 if the part is already rotated as recited in claim 1. Therefore, claim 6 is indefinite. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (US 20120222296) in view of Ishihara (US 20130333488). 
Regarding claims 1 and 9, Miyamoto discloses,
[AltContent: arrow][AltContent: textbox (cylindrical shape body)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (ribs)][AltContent: arrow][AltContent: arrow][AltContent: textbox (hollow portion)][AltContent: arrow][AltContent: textbox (electrode wire)][AltContent: textbox (electrode wires)][AltContent: textbox (extruding head)]
    PNG
    media_image2.png
    543
    737
    media_image2.png
    Greyscale

Fig. 5 Miyamoto. 
A pressure sensitive sensor (12, Fig. 1, outer cover and a protector of a conventional pressure-sensitive sensor are made of elastic material, para. [0025 and [0028]]) producing method, which is configured to produce a pressure sensitive sensor composed of a cylindrical shape body including therein a hollow portion (outer cover 14 defines a hollow portion 16 that continuously extends in a longitudinal direction of the outer cover 14., Fig. 1, para. [0028]) along a longitudinal direction of the pressure sensitive sensor, and being made of an elastic electrical insulating member, and a plurality of electrode wires (electrode wires 18, 20, see Fig. 5 Miyamoto above) along an inner peripheral surface of the cylindrical shape body and arranged in such a manner as to have no contact with each other (electrode wires 18, 20 are adhered to an inner peripheral portion of the outer cover 14 in a state where each of the electrode wires 18, 20 is away from the other through the hollow portion 16, para. [0029]), the method comprising: 
with an extruding machine with a head (extruder 104, Fig. 5), extrusion molding the cylindrical shape body (outer peripheries of the spacer 102 and the electrode wires 18, 20 passed through the extruder 104, the outer cover 14 having the circular cross-section is formed, Fig. 5, para. [0044]) while running the plurality of electrode wires (electrode wires 18 and 20) into that head in such a manner that a periphery of the plurality of electrode wires is coated with the cylindrical shape body (see Fig. 5 above); and 
Miyamoto does not teach electrodes arranged in a helical shape or taking up the cylindrical shape body and the plurality of electrode wires ejected from the extruding machine while rotating the cylindrical shape body and the plurality of electrode wires in a circumferential direction of the pressure sensitive sensor, to thereby arrange the plurality of electrode wires into the helical shape. However, Ishihara teaches a foreign matter detection sensor having an elongated sensor section that elastically deforms when contacting foreign matter in which,
taking up the cylindrical shape body and the plurality of electrode wires ejected from the extruding machine while rotating the cylindrical shape body and the plurality of electrode wires in a circumferential direction of the pressure sensitive sensor, to thereby arrange the plurality of electrode wires into the helical shape (two electrode wires 23, 24 helically extend along the separation recesses 22c in the longitudinal direction of the hollow insulating body 22, see Figs. 5A and 5B, para. [0035]).
Therefore, in view of the teachings of Ishihara, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the manufacturing method of Miyamoto and to add a rotating mechanism to the extruding head 104 so that the cylindrical shaped body and the plurality of electrodes rotate while ejecting from the extruding head that enables to form the plurality electrodes in a helical shape while manufacturing a pressure sensitive sensor.

Claim(s) 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto in view of Ishihara as applied to claim 1 above, and further in view of Hiroshi (JP 2012091358).
Regarding claim 2, Miyamoto further teaches, 
wherein the cylindrical shape body of the pressure sensitive sensor is extrusion molded by the elastic electrical insulating member being passed through a space formed between a die of the head and a mandrel in the extruding machine (spacer 102 has an outer shape similar to an inner shape of the outer cover 14, para. [0044]), while an outer peripheral surface of the cylindrical shape body of the pressure sensitive sensor is formed with a plurality of ribs (see modified Fig. 5 Miyamoto above). 
Miyamoto does not explicitly teach an extruding machine having an inner peripheral surface of an ejecting side end portion of the die being formed with a plurality of grooves. However, Hiroshi teaches an extrusion molding machine in which, 
by an inner peripheral surface of an ejecting side end portion of the die being formed with a plurality of grooves thereon (first die 21 having four grooves 21a on the outer peripheral surface a first die 21 and four grooves 22a on the inner peripheral surface into which the first die 21 is fitted, see Fig. 4, para. [0026-0027]).
Therefore, in view of the teachings of Hiroshi, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the manufacturing method of Miyamoto and to add a die having an inner peripheral surface with grooves so that it enables to form a plurality of spacers while manufacturing a pressure sensitive sensor.

Regarding claims 3-4, Ishihara further teaches, 
[Claim 3] wherein the plurality of grooves are being formed parallel to an extrusion direction (separation recesses 22c are formed in four locations in the circumferential direction of the cross-section of the hollow insulating body 22, para. [0034], Fig. 3).

[Claim 4] wherein the plurality of grooves are being formed in such a manner as to be inclined with respect to the extrusion direction (four separation recesses 22c each extend in a helical form in the longitudinal direction of the hollow insulating body 22, see Figs. 3, 5A and 5B).
Therefore, in view of the teachings of Ishihara, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the manufacturing method of Miyamoto to add separation recesses 22c in the extruding head that enables to form plurality of grooves and to form them in an inclined direction when rotating the cylindrical shape body while manufacturing a pressure sensitive sensor.

Regarding claim 5, Miyamoto further teaches, 
[Claim 5] wherein the inner peripheral surface of the cylindrical shape body of the pressure sensitive sensor is formed with a plurality of ribs (spacer 102, Fig. 5) thereon, by an outer peripheral surface of an ejecting side end portion of the mandrel being formed with a plurality of grooves thereon (spacer 102 interposes between the electrode wire 18 and the electrode wire 20, Fig. 5 Miyamoto above).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto in view of Ishihara as applied to claim 1 above, and further in view of Mikami (US 20040107758) and Yasuo (JP 2017026440).
Regarding claims 6 and 8, modified Miyamoto does not teach taking up of the cylindrical shape body and the plurality of electrode wires is performed by using a capstan type take-up machine including a plurality of capstans to be wound with the pressure sensitive sensor and be rotated to thereby take up the pressure sensitive sensor or take up the pressure sensitive sensor while rotating the pressure sensitive sensor in one circumferential direction of two opposite circumferential directions of the pressure sensitive sensor, and a winding machine configured to wind the pressure sensitive sensor, there is provided a second take-up machine configured to take up the pressure sensitive sensor while rotating the pressure sensitive sensor in an other circumferential direction. However, Mikami teaches a method and an apparatus for forming a modified cross-section wire material adapted to be used in production in which,
wherein the taking up of the cylindrical shape body and the plurality of electrode wires is performed by using a capstan type take-up machine (capstan 23, Fig. 1) including therein a plurality of capstans (see Fig. 1) to be wound with the pressure sensitive sensor and be rotated to thereby take up the pressure sensitive sensor.
Therefore, in view of the teachings of Mikami, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the manufacturing method of Miyamoto and to add capstan type take-up machine 23 to take up the pressure sensors while manufacturing a pressure sensitive sensor.
Modified Mikami does not teach a capstan type take-up machine while rotating the capstan type take-up machine in the circumferential direction. However, Yasuo teaches a manufacturing method of a pressure-sensitive sensor having a plurality of electrode wires spirally arranged on the inner surface of an elastic member formed in a cylindrical shape in which,
by taking up the pressure sensitive sensor with the capstan type take-up machine while rotating the capstan type take-up machine in the circumferential direction (see modified Fig. 5 Yasuo below) of the pressure sensitive sensor to be introduced into the capstan type take-up machine. 
Therefore, in view of the teachings of Yasuo, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the manufacturing method of Miyamoto and to add capstan type take-up machine 23 as taught by Mikami so that it enables a take-up machine to wind the pressure sensors and to rotate it in the circumferential direction while manufacturing a pressure sensitive sensor.

Regarding claim 8, Yasuo further teaches, 
[AltContent: textbox (circumferential direction)]
    PNG
    media_image3.png
    666
    486
    media_image3.png
    Greyscale
[AltContent: arrow]Fig. 5 Yasuo. 
wherein, between a first take-up machine configured to take up the pressure sensitive sensor while rotating the pressure sensitive sensor in one circumferential direction (take-up reel 62 has an arrow B shown in FIG. 5 around a second rotation axis O2 that is orthogonal to the first rotation axis O1, see modified Fig. 5 Yasuo, para. [0039]) of two opposite circumferential directions of the pressure sensitive sensor, and a winding machine configured to wind the pressure sensitive sensor, there is provided a second take-up machine configured to take up the pressure sensitive sensor while rotating the pressure sensitive sensor in an other circumferential direction of the two opposite circumferential directions of the pressure sensitive sensor. 
Though Yasuo teaches a take-up reel 62 rotates in the direction of arrow A shown in FIG. 5 about the first rotation axis O1 in order to take up the cylindrical tape wire 100, it evident that one of ordinary skill in the art would have thought that using first rotation axis O1 would enable a winding machine to configured to take up the pressure sensitive sensor while rotating the pressure sensitive sensor in opposite direction of O2 while manufacturing a pressure sensitive sensor. Therefore, in view of the teachings of Yasuo, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the manufacturing method of Miyamoto and to configure a take up machine to rotate in two circumferential directions while manufacturing a pressure sensitive sensor.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the nonstatutory double patenting rejections set forth in this Office action.

The following is an examiner’s statement of reasons for allowance: 
Claim 7 would be allowable for disclosing  a pressure sensitive sensor producing method in which a taking up is performed by using a belt type take-up machine and sandwich the pressure sensitive sensor between the upper and lower ring shape belts with the one pair of belt rotating mechanisms, rotate the upper and lower ring shape belts, and by arranging the one pair of belt rotating mechanisms in such a manner as to allow rotating directions of the upper and lower ring shape belts to intersect with each other, to thereby take up the pressure sensitive sensor while rotating the pressure sensitive sensor in the circumferential direction of the pressure sensitive sensor.

The prior art cannot be reasonably held anticipate or teach a method of manufacturing a pressure sensitive sensor in which the pressure sensitive sensor sandwich between the upper and lower ring shape belts, rotate the upper and lower ring shape belts, and by arranging the one pair of belt rotating mechanisms in such a manner as to allow rotating directions of the upper and lower ring shape belts to intersect with each other, to thereby take up the pressure sensitive sensor while rotating the pressure sensitive sensor in the circumferential direction of the pressure sensitive sensor. Prior art of record Miyamoto or Ishihara does not teach a take-up method or sandwich the pressure sensor between two belts or rotating the pressure sensor. Though prior art of record Yasuo teaches bonding a pressure sensor between first and second bonding surfaces 21a and 22a in Fig. 3, Yasuo fails to teach arranging the one pair of belt rotating mechanisms in such a manner as to allow rotating directions of the upper and lower ring shape belts to intersect with each other thereby take up the pressure sensitive sensor while rotating the pressure sensitive sensor in the circumferential direction of the pressure sensitive sensor. Therefore, claim 7 would be allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art of record Masato (JP 2011158336) teaches a method of manufacturing a pressure sensor that detects a pressing force by the elastic deformation of a hollow dielectric body having sensing wires inside a filler resin. 
Prior art or record Ishihara (US 20030106377) teaches a pressure sensitive sensor and a method of treating a terminal of a pressure sensitive sensor by a molding pressure in a mold lower than molding pressure in molding by a general injection molding method.
Prior art of record Hattori (US 20180364387) teaches a foreign object detection sensor includes an outer cover formed in a longitudinal hollow shape, a first electrode and a second electrode each including a conductivity and the elasticity, the first electrode and the second electrode extending along a longitudinal direction. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/
Supervisory Patent Examiner of Art Unit 3729